Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 27, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155376                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155376
                                                                    COA: 335657
                                                                    Monroe CC: 11-038798-FC
  DWAIN ALLEN CARROLL,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 6, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 27, 2018
           s0723
                                                                               Clerk